o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c december cc tege eoeg et2 conex-149438-09 number info release date uil ----------------- ------------------------------ -------------------------- ---------------------------------------- ---------------------------------------------------- dear ----------- this letter responds to your request dated date for the opinion of the internal_revenue_service as to whether the --------------------------vehicles issued to employees who are on 24-hour call for emergency response to suppress wildfires are qualified nonpersonal use vehicles within the meaning of internal_revenue_code code sec_274 as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2009_1 2009_1_cb_1 the irs is not able to provide binding legal advice applicable to particular taxpayers we have enclosed a copy of revproc_2009_1 for your reference in the event that you decide to request formal guidance such as a letter_ruling you should follow the procedures set forth in revproc_2009_1 in the absence of a request for formal guidance we are only able to provide the following general information which we hope will be helpful to you the code provides that employees must include in their income any compensation they receive for services including employer-provided fringe_benefits code sec_61 an employee’s personal_use of an employer-provided automobile is a fringe benefit because expenses employees incur commuting between home and work are considered personal expenses employees must generally include the value of the personal commuting use of employer-provided automobiles in income however congress provided a limited exception to this rule for qualified nonpersonal use vehicles income_tax regulations provide that percent of the value of the use of a qualified_nonpersonal_use_vehicle is excluded from gross_income as a working_condition_fringe benefit income_tax regulation sec_1_132-5t h code sec_274 defines a qualified_nonpersonal_use_vehicle as any vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes conex-149438-09 income_tax regulation sec_1_274-5t provides a list of vehicles that are qualified nonpersonal use vehicles the regulations provide that a clearly marked fire vehicle is a qualified_nonpersonal_use_vehicle a clearly marked fire vehicle is a vehicle owned or leased by a governmental_unit or any agency_or_instrumentality thereof that is required to be used for commuting by a fire fighter who when not on a regular shift is on call at all times provided that any personal_use other than commuting of the vehicle outside the limit of the fire fighter’s obligation to respond to an emergency is prohibited by such governmental_unit a fire vehicle is clearly marked if through painted insignia or words it is readily apparent that the vehicle is a fire vehicle in evaluating whether a particular vehicle is a clearly marked fire vehicle and a qualified_nonpersonal_use_vehicle consideration should be given to the amount of time an employee devotes to suppressing wildfires and the amount of time the employee devotes to other activities this is one factor that the irs considered when it determined in a letter_ruling that certain vehicles provided by a government agency to its employees were not qualified nonpersonal use vehicles plr we have enclosed a copy of the letter_ruling for your information although letter rulings do not provide any precedential authority they do provide a glimpse at the service’s analysis in similar situations if you have any questions or need further assistance in his matter please contact ------ ------------- at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures
